Citation Nr: 1423488	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of shrapnel wounds to the left leg and buttocks.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO.  In December 2013, the Board remanded the instant matter for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through February 2014, which were considered by the Agency of Original Jurisdiction (AOJ) in the April 2014 supplemental statement of the case (SSOC).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for residuals of shrapnel wounds to the left leg and buttocks so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's December 2013 remand, the Veteran contends that he was hit in the left lower leg and buttocks with shrapnel in 1967 while clearing a helicopter runway in Vietnam.  He further contends that he was seen by a field medic who removed the metal and sutured the wounds.  The Board noted that, while the Veteran's service treatment and personnel records reflected no complaints, findings or diagnoses relating to shrapnel wounds, the Veteran has consistently reported that he had been in a combat situation where he suffered from shrapnel injuries.  Moreover, post-service VA treatment records document complaints of left leg pain due to shrapnel wounds in Vietnam.  An assessment indicated that the Veteran had muscle pains from left leg gunshot wounds.  Further, a February 2009 mental health record indicated that the Veteran again reported suffering from shrapnel wounds and showed a scar on his left leg.  Moreover, an August 2013 VA psychiatric examination report found that the Veteran met the criteria for PTSD due to a fear of hostile military activity based on the Veteran's reported shrapnel wounds.  As such, the Board remanded this claim to obtain an examination with an opinion regarding the etiology of such claimed injury.

In April 2014, the Veteran underwent VA examinations pertaining to muscle group injuries and scars.  At the muscle group injury examination, the examiner found an injury to muscle group XVII affecting the pelvic girdle or thigh on the left side with minimal scarring.  All other pertinent findings were negative.  At the scar examination, it was noted that the Veteran had two left leg scars of unknown etiology that were asymptomatic and measured 2" by .2 cm and 1" by .2cm.  In response to whether the Veteran has any residuals to the left leg and buttocks from shell fragment wounds suffered during service in Vietnam, the examiner opined that it was less likely than not that such were incurred in or caused by the claimed in-service injury, event or illness, reasoning that the Veteran's service treatment records contained no documentation of an injury to his left buttocks or left leg.  The examiner further noted that, while there were two small scars on the Veteran's lower left leg, an X-ray revealed no evidence of shell fragments.

However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  In this case, the April 2014 VA examiner did not discuss the Veteran's lay assertions of sustaining a shrapnel wound to the left leg and buttocks while serving in Vietnam or his assertion that a field medic had removed the metal and sutured the wound.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the April 2014 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed residuals of a shrapnel wound to the left leg and buttocks.  If the examiner who drafted the April 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's has residuals of shrapnel wounds to the left leg and buttocks as a result of his military service, to include the purported shrapnel wound sustained in 1967.  The examiner is advised that the April 2014 examination revealed a finding of an injury to muscle group XVII affecting the pelvic girdle or thigh on the left side with minimal scarring.

In offering such opinion, the examiner should specifically address the Veteran's contentions that he sustained this shrapnel wound during combat operations and that a field medic treated him by removing the metal and suturing the wound (thus addressing the lack of retained shell fragments on X-ray).

The examiner should also discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

